IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                   No. 00-40102
                                Conference Calendar



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

versus

SANTIAGO SOSA-RAMIREZ, also known as Gregorio
Villegas-Cruz, also known as Jesus Perez-Villegas,

                                                 Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. B-99-CR-329-1
                         --------------------
                            August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The Assistant Federal Public Defender appointed to represent

Santiago Sosa-Ramirez has filed a motion to withdraw and a brief

as required by Anders v. California, 386 U.S. 738 (1967).           Sosa-

Ramirez has not filed a response.

     Our independent review of the brief and the appellate record

discloses no nonfrivolous issue.           Accordingly, counsel is excused

from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH   CIR.   R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.